Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email dated 1/25/21 with Kyle Hepner.
The claims have been amended as follows:
    CANCEL CLAIMS 2 and 24.
     CLAIM 1 is rewritten as: A pendant lighting fixture system, comprising:
a pendant lighting fixture; at least one hanging support couplable to the pendant lighting fixture to support the pendant lighting fixture from a ceiling; and an uplight assembly comprising, a housing defining a cavity having an outer edge, and a plurality of light sources arranged on a circuit board positioned within the cavity, wherein when the at least one hanging support is coupled to the pendant lighting fixture, the housing is positioned on the pendant lighting fixture such that the at least one hanging support passes through and extends beyond one or more apertures defined by the housing, the plurality of light sources provide light on the at least one hanging support from a plurality of different directions,  and wherein the light reduces a shadow of the at least one hanging support on the ceiling.


and extends beyond one or more apertures defined by the housing,
the plurality of light sources emit light on the at least one hanging support from a plurality of different directions, and wherein the light reduces a shadow of the at least one hanging support on the ceiling.


       CLAIM 26 is rewritten as: A pendant lighting fixture system, comprising:
a pendant lighting fixture having one or more light sources configured to emit light in a first direction; at least one hanging support couplable to the pendant lighting fixture to support the pendant lighting fixture from a ceiling; and an uplight having a housing defining a cavity with an outer edge and a light engine positioned in the cavity, the light engine having a plurality of light sources configured to emit light in a second direction different from the first direction, wherein when the at least one hanging support is coupled to the pendant lighting fixture the housing is positioned on the pendant lighting fixture such that the at least one hanging support passes through and extends beyond one or more apertures defined by the housing, and  wherein the light reduces a shadow of the at least one hanging support on the ceiling.

 

Examiner’s reasons for allowance
Claims 1,3-5,7-10,12-13,16-17,20-21,23 and 25-26  are allowed over prior art of record.
 	The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 20140268762 teaches “a pendant lighting fixture system, comprising: a pendant lighting fixture; at least one hanging support couplable to the pendant lighting fixture to support the pendant lighting fixture from a ceiling; and an uplight assembly comprising, a housing defining a cavity having an outer edge, wherein when the at least one hanging support is coupled to the pendant lighting fixture, the plurality of light sources provide light on the at least one hanging support from a plurality of different directions”. 
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “a plurality of light sources arranged on a circuit board positioned within the cavity, the housing is positioned on the pendant lighting fixture such that the at least one hanging support passes through and extends beyond one or more apertures defined by the housing, at least one of the light sources positioned closer to the outer edge of the cavity than the hanging support and wherein the light reduces a shadow of the at least one hanging support on the ceiling”.

  For Claim 12 the closest prior art of record US 20140268762 teaches “an uplight assembly for a pendant lighting fixture couplable to at least one hanging support to suspend the pendant lighting fixture from a ceiling, the uplight assembly comprising, a housing defining a cavity having an outer edge, and a diffuser optical element mounted to the housing such that the diffuser optical element is in optical communication with the plurality of light sources, wherein when the at least one hanging support is coupled to the 
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “a circuit board positioned within the cavity, the circuit board comprising a plurality of light sources, the housing is positioned on the pendant lighting fixture such that the at least one hanging support passes through and extends beyond one or more apertures defined by the housing, at least one of the light sources positioned closer to the outer edge of the cavity than the hanging support and wherein the light reduces a shadow of the at least one hanging support on the ceiling”.

  For Claim 26 the closest prior art of record US 20140268762 teaches “a pendant lighting fixture system, comprising: a pendant lighting fixture having one or more light sources configured to emit light in a first direction; at least one hanging support couplable to the pendant lighting fixture to support the pendant lighting fixture from a ceiling; and an uplight having a housing defining a cavity with an outer edge and a light engine positioned in the cavity, the light engine having a plurality of light sources configured to emit light in a second direction different from the first direction”.
. 
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “wherein when the at least one hanging support is coupled to the pendant lighting fixture the housing is positioned on the pendant lighting fixture such that the at least one hanging support passes through and extends beyond one or more apertures defined by the housing, wherein at least one of the light sources positioned closer to the ”.
 	Claims 3-5, 7-10, 13, 16-17, 20-21, 23 and 25 are allowable because of their dependency status from claims 1, 12 and 26. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

        Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875